Citation Nr: 0006889	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  97-01 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from July 1950 to February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating action by the RO which 
denied entitlement to service connection for the cause of the 
veteran's death. 

The appellant appeared and gave testimony at a February 1997 
hearing before a hearing officer at the RO, and at a November 
1997 hearing before the undersigned Board member in 
Washington, D.C..  Transcripts of these hearings are in the 
claims folder. 

In December 1997 the Board remanded the claim for 
development.  The case has returned from the RO, and is 
before the Board for appellate consideration at this time.


FINDINGS OF FACT

1.  The veteran died in January 1996 due to acute myelocytic 
leukemia with a hemorrhagic cerebrovascular accident and 
respiratory arrest.  

2.  During the veteran's lifetime and at the time of death, 
service connection was in effect for bilateral hearing loss, 
evaluated as 20 percent disabling; essential hypertension, 
evaluated as 10 percent disabling; and residuals of a knee 
injury, evaluated as 10 percent disabling.

3.  It is reasonably possible that service-connected 
essential hypertension materially aided and lent assistance 
to the production of death.  


CONCLUSION OF LAW

The veteran's service-connected essential hypertension 
contributed substantially and materially to the cause of 
death.  38 U.S.C.A. §§ 1310, 5107(a) (West 1991 & Supp 1999); 
38 C.F.R. § 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's death certificate shows that he died of 
respiratory arrest in January 1996, at the age of 68, at the 
Womack Army Medical Center.  The underlying cause of death 
was acute myelocytic leukemia associated with a hemorrhagic 
cerebrovascular accident and respiratory arrest.  An autopsy 
was performed and a copy of the autopsy report as well as the 
terminal hospitalization report are of record and are in 
conformity with the death certificate.

During the veteran's lifetime and at the time of his death, 
service connection was in effect for bilateral hearing loss, 
evaluated as 20 percent disabling; essential hypertension, 
evaluated as 10 percent disabling; and residuals of a knee 
injury, evaluated as 10 percent disabling. 

In February 1997 the appellant testified before a hearing 
officer at the RO.  At the hearing she stated that the 
veteran had been diagnosed with leukemia in April 1995.  Also 
at that hearing, the veteran's daughter testified that the 
veteran did not take his blood pressure medication, though he 
told her that his blood pressure was elevated.  

In November 1997 the appellant testified before the 
undersigned Board member that he husband had told her that he 
had been exposed to Agent Orange in service in Vietnam.  The 
appellant also asserted that the veteran ingested chemicals 
by mouth while in Vietnam.  She testified that the veteran 
had been hospitalization multiple times at VA facilities post 
service, including for his leukemia.  She testified that a 
physician at the Durham VAMC, R. C. Quackenbush, M.D., had 
told her that her husband's leukemia was related to Agent 
Orange exposure.  She added that there had been a letter to 
this effect from that doctor, but that the letter could not 
be obtained.  She also testified that her husband lived for 
seven or eight months following his diagnosis of leukemia.  
She added that he had hypertension, and this affected his 
treatment.  She testified that he had been treated for 
hypertension at VA facilities. 

The claims folder contains a February 1998 VA medical 
opinion, based on a review of the medical evidence, to the 
effect that it is likely that the veteran's service-connected 
hypertension, as well as atherosclerosis, contributed to some 
degree to the veteran's death.  

The claims folder also contains an April 1998 medical 
statement by R. C. Quackenbush, M.D., a private physician who 
had formerly treated the veteran at a VA facility, to the 
effect that there was a possible etiological relationship 
between the veteran's exposure to Agent Orange in Vietnam and 
his incurrence of a myelodysplasia, and that myelodysplasia 
was often the cause of the rare erythroleukemia which the 
veteran developed and which caused his death.  

These medical statements, taken together, cause the 
appellant's claim to be well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991) in that her claim is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Once it has been 
determined that the claim is well grounded, the VA has a 
statutory duty to assist the veteran in the development of 
evidence pertinent to the claim.  38 U.S.C.A. § 5107.  The 
Board is satisfied that the RO has made all reasonable 
efforts to obtain all available evidence pertinent to the 
claim and that proper appellate development, including 
appropriate notice to the appellant, has been made.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the appeal has been obtained.  
The Board therefore finds that the duty to assist has been 
met.  

Under the applicable criteria, to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to be the cause of death, it must singly, or 
together with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1999).  

The Board notes that in order to establish service connection 
for a disability, there must be objective evidence that 
establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  

Agent Orange law provides a rebuttable presumption of service 
connection when a listed disease is diagnosed (to a degree of 
disability of 10% or more) at any time after service.  
38 U.S.C. § 1116(a)(1)(A), (2)(B) (West 1991 & Supp 1999); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1999).  With respect to 
the claim for service connection for the cause of the 
veteran's death as a residual of exposure to Agent Orange, 
the Board notes that a veteran who, during active service, 
served in the Republic of  Vietnam during the Vietnam era, 
and has a disease listed at 38 C.F.R.  § 3.309(e) (1999), 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  However, diseases or disorders which have been 
positively associated with herbicide exposure do not include 
leukemia. 38 C.F.R.  § 3.309(e).  

When the case was last remanded by the Board in December 
1997, prior to McCartt v. West, 12 Vet. App. 164 (1999) 
(holding that without evidence that the veteran had one of 
the diseases listed in 38 C.F.R. § 3.309(e), the presumption 
of exposure to Agent Orange did not apply, so that competent 
evidence showing exposure to Agent Orange must be presented 
to establish such exposure), the Board had concluded, relying 
on Combee v. Brown, 82 F.3d 389 (Fed. Cir. 1996), that 
exposure to Agent Orange in service was presumed based on the 
veteran's service in Vietnam, and remanded for a medical 
opinion from R. C. Quackenbush, M.D., as to whether the 
myelocytic leukemia causative of death was related to Agent 
Orange exposure.  The Board also sought an opinion from a VA 
specialist in vascular diseases as to whether the veteran's 
service-connected hypertension or associated arteriosclerosis 
caused or contributed to the hemorrhagic cerebrovascular 
accident causative of death.  

The record returned to the Board following that remand 
included statements of opinion by R. C. Quackenbush, M.D., 
and by a VA medical examiner.  As noted above, Dr. 
Quackenbush provided an April 1998 opinion to the effect that 
there was a possible etiological relationship between the 
veteran's exposure to Agent Orange in Vietnam and his 
incurrence of a myelodysplasia, and that myelodysplasia was 
often the cause of the rare erythroleukemia (a subtype of 
acute myelogenous leukemia) which the veteran developed and 
which caused his death.  

The VA medical examiner reviewed the claims file and noted in 
his February 1998 report that the veteran suffered from 
hypertension with records indicating significant hypertension 
in the 1970's, but with normal blood pressure upon 
hospitalizations shortly prior to death, without the veteran 
having taken any medication immediately prior to such recent 
hospitalization.  The examiner noted that the veteran had a 
history of multiple bleeding episodes during the last several 
years of his illness, with the veteran developing seizures in 
his final illness.  The examiner noted that the veteran 
suffered a hemorrhagic central nervous event that caused his 
death, and that upon pathologic evaluation the cause was 
determined to be a coagulopathy secondary to acute leukemia, 
with hemorrhage and infarction of multiple organs.  The 
pathologist found only mild to moderate atherosclerosis 
without significant damage to the other end organs.  The 
February 1998 VA examiner concluded that the cause of death 
(the terminal leukemia) was not significantly related to the 
veteran's hypertension.  Nonetheless, that examiner concluded 
that it was likely that the veteran's hypertension and/or 
atherosclerosis had "some degree of contribution" to the 
veteran's death.  

Without seeking any further clarification, the RO returned 
the case to the Board.  The Board does not see fit to remand 
the case again in light of McCartt.  Rather, in light of the 
February 1998 VA medical opinion, the Board concludes that it 
is at least as likely as not that the veteran's service-
connected essential hypertension materially contributed to 
his demise, even though the hypertension was not causally 
associated with the terminal leukemia.  The Board further 
notes that where a veteran has service connection for 
essential hypertension, the subsequent development of any 
form of arteriosclerotic disease is recognized as part and 
parcel of the service connected disease entity.  Accordingly, 
service connection for the cause of death is warranted.  
38 U.S.C.A. §§ 1310, 5107(b); 38 C.F.R. § 3.312.  



ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

